Title: Thomas Boylston Adams to Abigail Adams, 21 June 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            Dear Mother
            21st: June 1799.
          
          I have your favor of the 15th: instt: and thank you for your kind solicitude respecting my health, which is just passable and no more— The extremes of heat & cold have a sensible effect upon my Constitution, and though I am tolerably free from rheumatics and faintness, yet I have the old complexion, with a tinge of yellow less perhaps than when I left you. My feverish habit still hangs about me, in spight of exercise & abstinence, and I am pretty often hypp’d, as the saying is, though I try to shake it off. I intend to pass some days in the Country at the place belonging to the lady I board with, when the Court, which is now holding, shall adjourn.
          Mr: & Mrs: Otis sat out yesterday on their journey to the Eastward. I shall feel the want of their society and attentions in which they were very kind to me. I stayed a fortnight with them as a matter of favor and they would receive no compensation—
          You ask, what has become of the Countess? The Countess has been sold by the loving Count her liege lord, to her parents for the sum of 10000. Dls: to him in hand paid—10,000 Dls: by a Bill or draft upon England & five hundred guineas for & during the Counts natural life— In consideration of which sum, he forever renounces & quits claim his beloved Maria Matilda & consents to depart the State & Country in a specified time; on failure whereof the contract to be void & of no effect— Other conditions of less moment are further annexed tending to foreclose all future claims on his part to his late wife—who since this bargain is much surprized to find, that the Count would give her up for vile coin instead of suffering martyrdom in the cause of love. The lady has since regained her natural liberty, rides out with her mother and in the course of the next season, we may expect to see her set up again, with a new Capital & married, like enough, to some gander of a fellow, who may not think her the grayest goose in the flock when her plumage is well gilded.
          The Count most generously advertises to pay his debts; he had in fact disappeared without thinking of so plebean a custom, but his creditors understanding his fortune had not been withdrawn from the Bank, took the insolent liberty to attach it where it was, which drew forth the advertisement, without which he could not release the surplus of his money when his creditors were satisfied. He talks

of the calumnies of his enemies, leagued to destroy his good name & fame; wishes his debtors were as honest as himself &ca: &ca: O thou universal cobler of worn out conscience, whom some have stiled self love— What rogue is there so base, that he will own his infamy?
          “This is the excellent foppery of the world, that when we are sick in fortune, (often the surfeits of our own behavior) we make guilty of our disasters, the sun, the moon & stars, as if we were villains on necessity; fools by heavenly compulsion; knaves, thieves & treacherous, by spherical predominance; drunkards lyars & adulterers by an inforc’d obedience of planetary influence; and all that we are evil in, by a divine thrusting on.” Shakespear! Hem!
          Another case in point to the foregoing is Blair McClenagan He has applied for a discharge from confinement under the insolvent law of this State, and his case was argued a few days ago— The old grey headed hoary sinner was brought up to Court in a severe fit of the gout, and in the course of his examination, he observed in a faltering voice; “I have been forty years & upwards an inhabitant of Philadelphia and I trust, have always maintained & deserved the reputation of an honest man, that paid his debts“— Judge Chief Justice told him “Mr: McClenagan, there’s no such thing as absolute vilainy in this world; every action must be tried by its own merits or demerits, that’s the only criterion by which it can rightly be judged.” In fact, his hypothesis went so far as to maintain that no actions are, as the lawyers say, mala in se evil in themselves, but only mala prohibita, evil by being forbidden. This is a specimen of the morality of our bench.
          I now & then hear from William, some of Boylston bon mots, and they divert me much; the one you write me is from the stock, I know it well. The place has long wanted some acquisition of ornament, or in other words, it was high time the Presidents cattle were better lodged.
          I am sorry to hear of Breisler’s illness— please inform him that I went into the great house a few days since & found all things as he left them—in perfect good order.
          Present me kindly to all— Farewell.
          
            T. B. Adams.
          
          
            P. S. I sent a letter of introduction to Captain Henry & his lady for you. Mrs: Henry was lately Miss Sophia Duchée of this place, a very aimiable accomplished young lady, with some innocent peculiarities about her, which I think serve to create a greater interest in her

favor. I have not long been personally acquainted with her, but I know Captain Henry to be a very genteel, well bred young Officer. He is to be stationed at New Port R Island.
          
        